Citation Nr: 1539745	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from May 1969 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for bilateral hearing loss and tinnitus, and granted service connection for PTSD and assigned an initial rating.  The Veteran appealed the denials and the assigned rating in this decision and the matters are now before the Board.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the Denver RO in April 2015.  A transcript of their testimony has been associated with the Veteran's claims file. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, his PTSD manifested with signs and symptoms of irritability, anger, hypervigilance, avoidance, hyperarousal, re-experiencing of in-service stressors, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity; however, PTSD symptoms and signs had not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran does not have a current hearing loss disability in his right ear for VA purposes.

3.  Resolving all doubt in the Veteran's favor, he was exposed to acoustic trauma in service and his left ear hearing loss is etiologically related to his military service.  

4.  Resolving all doubt in the Veteran's favor, his tinnitus is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385.

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking an increased rating for his PTSD disability, which was granted service connection in a July 2013 rating decision and assigned a rating of 10 percent disabling effective June 28, 2012. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran's appeal for a higher rating is an appeal from the assignment of an initial disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

PTSD is evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 rating is given for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or, the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 80 and 71 indicate transient symptoms that are expectable reactions to psychological stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork).  DSM-IV.

GAF scores between 70 and 61 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Veteran underwent a VA examination and private treatment during which medical professionals confirmed his diagnosis of PTSD using DSM-IV and assigned GAF scores.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

After reviewing the entire claims file, the Board finds that the Veteran's PTSD signs and symptoms approximate the criteria for a 50 percent rating, but not higher, for the entire period on appeal.  Specifically, he has exhibited irritability, anger, hypervigilance, avoidance, hyperarousal, re-experiencing of in-service stressors, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  As explained more thoroughly below, while the record indicates that he does not have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD signs and symptoms, these signs and symptoms have resulted in occupational and social impairment with reduced reliability and productivity.  Thus, his disability most closely resembles a 50 percent disability rating. 

In connection with the Veteran's claim for service connection for PTSD, the Veteran's wife submitted a statement that was received by VA in September 2012.  In this "buddy" statement, she recounted her observations of his PTSD signs and symptoms.  She indicated that he has difficulty in maintaining relationships and that he is quick to sever relationships, no matter how meaningful or close he is to someone.  He also has a binary view of life; something is either right or wrong.  She also endorsed symptoms of hypervigilance in everyday life, irritability and anger during routine activities such as grocery shopping, and isolation from others. 

In June 2013, the Veteran was afforded a VA examination during which the examiner reviewed his claims file, took down his self-reported history and symptoms, and performed an in-person psychological evaluation.  He reported that he has dreams of war and intrusive thoughts related to Vietnam that were triggered by certain events, such as media images or going to wooded or mountainous areas.  He indicated that: he dislikes crowds, he was emotionally closed-off and numb, he wants to sit against a wall while in restaurants, has irritability and gets annoyed quite easily, and he previously had occasional verbal outbursts.  However, he stated that he did not have current or past suicidal or homicidal ideation, intent, or plan, or that he had any suicidal attempts or related psychiatric hospitalizations.  

Following a mental status examination, the VA examiner diagnosed him with mild PTSD and assigned a GAF score of 70.  She indicated that his mental condition had been formally diagnosed, but that his symptoms were not severe enough either to interference with occupational and social functioning.  He was noted as being married and able to manage activities of daily living, including no deficits in personal hygiene or thought process or communication.  However, she noted that his symptoms included anxiety, re-experiencing, hyperarousal, isolation, and avoidance.  Moreover, she indicated that he could benefit from use of continuous medication.  

In his August 2013 notice of disagreement, the Veteran stated that he retired as early as he could from work due to his PTSD.  He stated that he was often confrontational and that these confrontations nearly became physical.  He contended that his symptoms were not transient and he endorsed symptoms of: memory impairment, mood swings, emotional pain, crying while talking about his wartime experiences, flattened affect at times, and obsessive behaviors.  

An October 2014 PTSD disability benefits questionnaire (DBQ), completed by a private psychiatrist/psychologist, confirmed the diagnosis of PTSD and major depression, which was currently in full remission.  This private doctor determined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Moreover, the doctor stated that he had depressed mood, anxiety, panic attacks that occur weekly or less often, disturbances of motivation and mood at times, flattened affect at times, and mild memory loss, such as forgetting names, directions, or recent events.  Furthermore, the doctor noted that the Veteran has few good relationships, which qualifies him as having difficulty in establishing and maintaining effective work and social relationships.  Likewise, the doctor noted that he has an inability to establish and maintain effective relationships because he only reported three good relationships.  The private doctor assigned a GAF score of 52 or 59.  

During the April 2015 Board hearing, the Veteran and his spouse again described the same symptoms as have been previously stated, namely, irritability, isolation, hypervigilance, avoidance, and an ability to easily cut off relationships with people.  However, they also confirmed that they have been married for approximately 26 years, and that his thought process was not abnormal and that he was able to communicate.

The Board finds the Veteran's statements, as well as the statements of his wife, concerning his PTSD symptoms and signs to be credible.  The Board affords them high probative value.  Moreover, the Board notes that the Veteran's symptoms have included irritability, anger, hypervigilance, avoidance, hyperarousal, re-experiencing of in-service stressors, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity.  These findings have been confirmed by the June 2013 VA examination, as well as the October 2014 PTSD DBQ.  While the Board acknowledges the June 2013 VA examiner's conclusions, which would only warrant a 10 percent disability rating, the Board notes that the record as a whole indicates that the Veteran's symptoms have included disturbances of motivation and mood, mild impairment of short-term memory, and difficulty in establishing and maintaining effective work and social relationships.  The Board concludes that these symptoms have resulted in occupational and social impairment with reduced reliability and productivity for the Veteran.  Thus, the Board finds that the Veteran's PTSD has approximated the criteria for a 50 percent rating throughout the appeal period. 

However, the Board finds that a rating in excess of 50 percent has not been warranted at any time during this staged rating period.  Specifically, while the record demonstrates that the Veteran's symptoms have been moderate and mild, as indicated by his GAF scores, that severity has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.  Rather, the Veteran has continued to function with proper hygiene and the record shows that he has been married to his spouse for approximately 27 years.  Moreover, while the Board acknowledges that in the October 2014 DBQ the private doctor noted that he had an inability to establish and maintain effective relationships, this doctor also noted that he also only had difficulty in establishing and maintaining effective work and social relationships.  Furthermore, for both categories, this doctor stated that he had only a few good relationships, and in fact, the record as a whole confirms that he has relationships with his wife, his brother-in-law, and several former service member who also served in Vietnam.  Thus, the Board must conclude that he is able to establish and maintain effective relationships, but that he has difficulty with this facet of life.  

Overall, these facts demonstrate that he can maintain social relationships.  Furthermore, while the Veteran's GAF scores from the DBQ report were in the 50s indicating moderate symptoms, the VA examiner assigned him a score of 70, indicating some mild symptoms.  These GAF scores and his symptoms overall do not necessarily indicate a disability picture resulting in occupational and social impairment in most areas.  Thus, the Board finds that a 70 percent rating has not been warranted at any time during the appeal.  

Accordingly, the Board concludes that the Veteran's PTSD has been 50 percent disabling, but not higher, for the entire time on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's PTSD.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria at DC 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include irritability, anger, hypervigilance, avoidance, hyperarousal, re-experiencing of in-service stressors, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see 38 C.F.R. § 4.21 (2014).  

Additionally, the Board has considered the Veteran's GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disability.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate his PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Service Connection

Next, the Veteran contends that his bilateral hearing loss and tinnitus should be service connected.  

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In addition to direct service connection, as mentioned above, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).

Sensorineural bilateral hearing loss and tinnitus (organic diseases of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  See id.; see also Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (holding "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'").

Service connection may also be established with certain chronic diseases, including hearing loss and tinnitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  


In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had a VA examination to determine the extent of his hearing loss in June 2013.  An audiogram showed the following pure tone thresholds, in decibels:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
20
35
45
LEFT
5
10
15
30
35
50

The Veteran's Maryland CNC speech recognition scores were 96 for the right ear and 98 for the left ear.  The examiner determined that he had sensorineural hearing loss in the frequency range of 6000 Hertz or higher frequencies for both ears.  However, the Board notes that for VA purposes, neither ear shows a hearing loss disability by these results.  

Moreover, the Veteran submitted a September 2013 letter from a private audiologist in which the audiologist states that "[r]esults from today's testing revealed hearing loss within normal limits through 2000 Hz sloping to a moderately severe high frequency sensorineural hearing loss in...both ears."  Moreover, this private audiologist noted that both ears had excellent word discrimination testing at his most comfortable level.  The Board notes that this private doctor did not provide the pure tone thresholds for the Veteran's bilateral hearing.  

However, the claims file does include another private audiological evaluation performed in October 2014, which does include the results of the Veteran's audiogram.  During that evaluation, an audiogram revealed the following pure tone thresholds, in decibels: 




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
10
20
30
45
LEFT
5
10
5
30
45
50

His speech recognition score using the Maryland CNC word list test were 100 percent in both ears.  The private audiologist indicated that he presented with high frequency hearing loss in both ears, which was worse in the left ear.  Furthermore, the audiologist explained that the pure tone audiometry revealed normal hearing bilateral from 250-2000 Hertz, which sloped to a moderately severe sensorineural hearing loss from 4000-8000 Hertz.  Additionally, it was noted that the left ear was poorer by 10-15 decibels at the 3000-6000 Hertz range.  

At the April 2015 Board hearing, the Veteran and his wife also endorsed symptoms of hearing loss, including an inability for the Veteran to hear the television and conversation in the room.

After review of all of the evidence of record, the Board concludes that the Veteran does not have a current hearing loss disability in his right ear for VA purposes.  In particular, while he does currently have abnormal hearing in this ear, there is no indication from the June 2013 VA examination, the September 2013 private audiologist's letter, or the October 2014 private audiological evaluation that he has a hearing loss disability for VA purposes in this ear.  This evidence does not show that his right ear auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  Moreover, these audiological evaluations showed speech recognition scores higher than 94 percent using the Maryland CNC Test for the right ear.  See 38 C.F.R. § 3.385.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the Veteran does not have a current hearing loss disability in the right ear, his claim for service connection must be denied for this ear.  

Accordingly, as the preponderance of the evidence is against service connection for right ear hearing loss, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Of course, should the Veteran ever meet the VA definition as having right ear hearing loss in the future, he is certainly free to file a claim to reopen service connection for this disorder.  

In regards to the Veteran's claim for service connection for left ear hearing loss, the Board notes that the October 2014 private audiological examination showed that he had hearing loss in the left ear for VA purposes, as shown by a 45 decibels pure tone threshold in the 4000 Hertz frequency.  Thus, the presence of a current hearing loss disability in the left ear is not in question.  

Likewise, the Veteran has consistently indicated that he was exposed to acoustic trauma in service due to small arms fire, as well as noise from explosions and cannons.  In fact, his DD-214 shows that his military occupational specialty (MOS) was as a weapons infantryman.  The Board finds his statements to be credible as they are consistent with the record and the circumstances of his military service.  Thus, the Board determines that he was exposed to acoustic trauma, and the second element of service connection for the left ear is met. 

Moreover, in addition to the Veteran's statements that his hearing loss is due to his military service, the record includes competing medical opinions regarding the nexus between his current left ear hearing loss and his in-service acoustic trauma exposure.  In particular, the June 2013 examiner stated that the Veteran's claims file was reviewed, and that his service treatment records, including his DD-214 showed that he was exposed to hazardous noise levels while in service.  However, the examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of noise exposure while in service because his electronic hearing testing conducted at enlistment and at discharge showed that he did not have a significant threshold shift beyond normal variability while in service.  

Contrarily, the record includes opinions from two private audiologists, which determined that there was a causal relationship between his current hearing loss and his time in military service.  Specifically, both the September 2013 and October 2014 private audiologists indicated that they had reviewed the Veteran's service treatment records, as well as their own clinical notes and the Veteran's statements, before opining that his current hearing loss was at least as likely as not due to the noise exposure he incurred while service in the military.   

After weighing this conflicting evidence as to the nexus between the current left ear hearing loss and the in-service noise exposure, and after affording the Veteran the benefit of the doubt, the Board finds that his left ear hearing loss is etiologically related to his military service.  Accordingly, the Board concludes the evidence is at least in equipoise in showing that service connection for left ear hearing loss is warranted.  Thus, the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  



Tinnitus

The Veteran also contends that his tinnitus, or ringing in the ears, onset in service and that it has been affecting him since separation from military service.  

Initially, the Board notes that evidence of symptoms of tinnitus is highly subjective.  The Veteran has alleged that he has such symptoms in several statements to VA personnel, including during a June 2013 VA examination and the April 2015 Board hearing.  In fact, during the April 2015 Board hearing, he described the symptoms as a constant ringing in both ears  The Board finds his testimony regarding his current tinnitus to be credible, and thus, the first element of service connection is met.  

The Veteran has also indicated in numerous treatment records that his tinnitus began in service, and particularly, after being exposed to an explosion of a firearm.  The Board notes that he indicated in several service treatment records, such as the separation report of medical history in April 1971, that he had ear, nose, or throat trouble.  Moreover, there is ample indication that the Veteran was exposed to acoustic trauma in service due to firearms, which is reflected in his MOS.  Thus, affording the Veteran the benefit of the doubt, the second element of service connection is met.  

Like left ear hearing loss above, the record includes competing medical opinions regarding the nexus between his current bilateral tinnitus and his in-service acoustic trauma exposure.  In particular, the June 2013 examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure while in service because his electronic hearing testing conducted at enlistment and at discharge showed that he did not have a significant threshold shift beyond normal variability while in service.  However, the Board notes that this rationale is not very persuasive as audiograms test the level of hearing loss rather than the presence or absence of tinnitus, or ringing in the ears.

Of more probative value are the opinions of the two private audiologists, which concluded that there was a causal relationship between his current tinnitus and his service.  Specifically, both the September 2013 and October 2014 private audiologists indicated that they had reviewed the Veteran's service treatment records, as well as their own clinical notes and the Veteran's statements, before opining that his current bilateral tinnitus was at least as likely as not due to the noise exposure he incurred while service in the military.  Thus, after weighing the conflicting medical opinions, and the Veteran's credible lay statements, the Board finds that his tinnitus is etiologically related to his military service.
 
Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes the evidence is at least in equipoise in showing that service connection for tinnitus is warranted.  Thus, the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letters was sent to the Veteran in July 2012, prior to the initial adjudication of the claims on appeal.  Notice sent included descriptions of what information and evidence must be submitted to substantiate the claims, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

Moreover, as it pertains to the claim for a higher initial rating for PTSD, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of VA and private treatment.  The duty to assist was further satisfied by multiple VA examinations in June 2013, during which the examiners conducted in-person examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history, records, and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.








ORDER

Entitlement to an evaluation in excess of 50 percent, but not higher, for PTSD is granted. 

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for left ear hearing loss is granted. 

Entitlement to service connection for tinnitus is granted


REMAND

The Board must remand the issue of entitlement to a TDIU for additional evidentiary and procedural development.  

During the June 2013 VA examination for his PTSD symptoms, the Veteran indicated that he retired from a job as a truck driver approximately two years prior.  He reported that he always had interpersonal problems and disagreements with others at the job.  Moreover, in his August 2013 notice of disagreement, he stated that he retired as early as he could from work due to his service-connected PTSD disability.  In fact, the record does show that he is currently unemployed.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  There is indication in the record that he hastened his retirement due to his service-connected disabilities.  Thus, the Board concludes that an inferred claim for a TDIU has been raised by the record in connection with the increased rating claim for the Veteran's PTSD disability pursuant to Rice.  

A TDIU may be granted in instances where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  In this case, the issue of entitlement to a TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1. After completing any development deemed necessary, the RO should review and adjudicate the issue of entitlement to a TDIU in light of all the evidence of record.  If it deems it appropriate, the RO's adjudication should include a referral to the Director, Compensation and Pension Service for extra-schedular consideration, to determine whether the Veteran is unemployable by reason of service-connected disabilities.  

2.  If any benefit sought on appeal remains denied for the issue of entitlement to a TDIU, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


